     Case: 1:19-cv-05835 Document #: 16 Filed: 10/15/19 Page 1 of 3 PageID #:80




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS

 RYAN EDMUNDSON, individually and on                )
 behalf of others similarly situated,               )
                                                        Case No. 1:19-cv-05835
                                                    )
                    Plaintiff,
                                                    )   Hon. Thomas M. Durkin
                       v.                           )
                                                    )
 AMAZON.COM, INC.,                                  )
                    Defendant.                      )


              DEFENDANT AMAZON.COM, INC.’S MOTION TO DISMISS
                   COMPLAINT PURSUANT TO RULE 12(B)(6)

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, Defendant Amazon.com,

Inc. (“Amazon”) respectfully moves this Court for an order dismissing Plaintiff’s Class Action

Complaint (ECF No. 1) because Plaintiff fails to state a claim under the Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/1 et. seq., and the Deceptive Trade Practices Act,

815 ILCS 510/2 et. seq., and because Plaintiff’s request for a temporary restraining order,

preliminary injunction, and permanent injunction is procedurally improper. In support of its

motion, Amazon incorporates its Memorandum of Law filed contemporaneously herewith.

       Pursuant to the Court’s standing order, counsel for Amazon conferred with counsel for

Plaintiff regarding whether there is any objection to this motion. Plaintiff’s counsel stated that

Plaintiff objects to Amazon’s motion.

       WHEREFORE, Amazon respectfully requests that the Court grant its motion and enter an

order dismissing Plaintiff’s Class Action Complaint with prejudice and granting such other relief

as the Court deems appropriate.




                                                1
    Case: 1:19-cv-05835 Document #: 16 Filed: 10/15/19 Page 2 of 3 PageID #:81




Dated: October 15, 2019                     Respectfully submitted,

                                            AMAZON.COM, INC.
                                            By: /s/ Elizabeth B. Herrington
                                                    Elizabeth B. Herrington
                                                    Alex D. Berger
                                                    Tyler Z. Zmick
                                                    MORGAN, LEWIS & BOCKIUS LLP
                                                    77 West Wacker Dr.
                                                    Chicago, IL 60601-5094
                                                    Tel. 312.324.1445
                                                    Fax 312.324.1001
                                                    Beth.Herrington@morganlewis.com
                                                    Alex.Berger@morganlewis.com
                                                    Tyler.Zmick@morganlewis.com




                                        2
     Case: 1:19-cv-05835 Document #: 16 Filed: 10/15/19 Page 3 of 3 PageID #:82




                                CERTIFICATE OF SERVICE

        I, Elizabeth B. Herrington, an attorney, certify that on October 15, 2019, I caused a copy

of the foregoing document to be served upon all counsel of record for all parties that have appeared

via the Court’s CM/ECF system.

                                                     By: /s/ Elizabeth B. Herrington
                                                             Elizabeth B. Herrington




                                                 3
